Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on June 25, 2020. Claims 1-20 are pending. Claims 1-20 represent BIAS SOURCE IDENTIFICATION AND DE-BIASING OF A DATASET.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method, in a data processing system comprising a processor and memory, the memory comprising instructions executed by the processor to cause the processor to implement a source of bias identification (SoBI) computing tool that identifies sources of bias in a dataset, the method comprising: executing, by a bias detection tool executing in the data processing system, a bias detection operation on results of an operation of a computer model, based on an input dataset, to generate a plurality of separate groupings of values for a protected attribute corresponding to a detected bias in the operation of the computer model; generating, by the SoBI computing tool, a plurality of sub-groups for each corresponding grouping of values, wherein each sub-group comprises an individual value, or a sub-range of values less than a total number of values in the corresponding grouping of values, for the protected attribute; analyzing, by the SoBI computing tool, each of the sub-groups in the plurality of sub-groups, based on at least one source of bias identification criterion, to identify one or more sources of bias in the input dataset, wherein each source of bias in the one or more sources of bias corresponds to a corresponding sub-group in the plurality of sub-groups; and outputting, by the SoBI computing tool, a bias notification to an authorized computing device specifying the one or more sources of bias in the input dataset,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457